OPINION — AG — ** PUBLIC TRUST — PRIVATE SCHOOLS ** MONIES RAISED BY BONDS ISSUED BY A PUBLIC TRUST UNDER 60 O.S. 176 [60-176] MAY 'NOT' LAWFULLY BE USED TO FINANCIALLY AID A SECTARIAN INSTITUTIONS. (PROPERTY, GOVERNMENTAL SUPPORT OF CHURCHES, PRIVATE SCHOOLS, PRIVATE EDUCATION, REVENUE SUPPORTING, PUBLIC TRUST, SECTARIAN) CITE: ARTICLE I, SECTION 5, ARTICLE II, SECTION 5, ARTICLE V, SECTION 45, ARTICLE X, SECTION 15, 60 O.S. 176 [60-176], OPINION NO. 65-163, OPINION NO. 65-302, OPINION NO. 70-128, OPINION NO. 71-272 (GARY W. GARDENHIRE) (PUBLIC MONIES, ESTABLISHMENT CLAUSE, RELIGIOUS, SUPPORT)